DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 8-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The product of claims 1-3, 5, 7, 6, 18  can be made by another and materially different process which would make the product by process claims distinct. Therefore since the different inventions are distinct restriction for examination purposes is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 8-17 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 6, 7, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (U.S. Pat. 4,948,482) in view of Kagami et al. (JP 05-036142- see MACHINE TRANSLATION), Tamura et al. (U.S. Pat. 6,024,852) and Yamazaki et al. (U.S. Pat. 6,423,586) and Iwasaki et al. (JP 2001-031494).
INDEPENDENT CLAIM 1:
Regarding claim 1, Kobayashi et al. teach a single crystal silicon target. (Column 3 lines 5-6)
The difference between Kobayashi et al. and claim 1 is that the target having a mirror surface and a surface roughness is not discussed (Claim 1), that a target being bonded to a backing plate is not discussed (Claim 1) and the surface roughness less than or equal to about 15.0 Angstroms (Claim 1), the target having a purity of 99.999% is not discussed (Claim 1) and the target diameter having a diameter of at least about 300 mm is not discussed (Claim 1). 
Regarding the target having a mirror surface and surface roughness (Claim 1), Kagami et al. teach a Si target the target comprising a mirror surface and a surface roughness. (Paragraphs 0014, 0019, 0020, 0021,0028, 0029-0032 — [0029] Si target resistivity and surface roughness of the surface is in the above range can be obtained as follows, for example. [0030] That is, since Si itself is a high-resistance material, for example in making the Si ingot by a single crystal pulling method or the like, in advance adding a P or B in the material, it performs the growth of the single crystal. Si ingot was thus made is, P, by Bs, resistivity exhibits a low value of about 1 x 10-3 Q - cm. Then, the Si ingot is this low resistance, cut out Si lump as a target and using a cut-out Si masses as the Si target. However, the Si mass remains cut out, at the time of the clipping processing, or adhered impurities Si mass surface, the surface is or oxidation, showing the surface of high resistivity. Further, the surface has minute irregularities for a machining plane, when used as the left target, the characteristics of thin film to be formed for a long period of time from the start the film formation, is not stable deposition rate, [0031] Accordingly, the impurity layer formed on the surface to remove the unevenness of the insulating layer and a surface such as an oxide layer, performing polishing the resistivity of the surface to less 1 x 10-2 Q - cm. [0032] As a method for polishing the Si masses may since polishing process is performed for the purpose of removing the insulating layer and the unevenness of the Si masses surface, be any method which can achieve this object, for example, wrapping, rough surface polishing method of pellet polishing or the like, or an optical polishing, polishing in the liquid, mechano- chemical polishing, metallographic polishing, chemical polishing, mirror polishing method or the like of electrolytic polishing or the like is employed. Moreover, particularly if adopted mirror- polishing of these polishing method, since the removed even microscopic protections on the Si target surface, the surface roughness becomes less 0.8 S, it can be better silicon nitride film formation.)
Therefore it would have been obvious to have employed the teachings of Kagami et al. in Kobayashi et al. by mirror polishing to achieve a desired roughness because it allows for better silicon nitride formation when using silicon as a sputter target.
Regarding a target being bonded to a backing plate (Claim 1), Tamura et al. teach mirror treatment of a sputtering target. The mean roughness of the sputtering target is 0.01 micrometers of less. (Column 1 lines 42-45) Tamura teach that it should be noted that the sputtering target 1 may be made from a material other than Ti according to the thin film required. (Column 2 lines 32-34) The sputtering target 1 is bonded to a backing plate which serves for supporting and cooling this sputtering target 1 and is mounted on a sputtering apparatus, so as to serve as a sputtering source for forming a thin film by way of sputtering. (Column 2 lines 27-31) 
Therefore, it would have been obvious to bond the silicon target of Kobayashi et al. to a backing plate as taught by Tamura et al. because it serves to support and cool the target.
Regarding the surface roughness less than or equal to about 15.0 Angstroms (Claim 1), Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) Therefore it would have been obvious to mirror treat a Si target as taught by Kagami to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima fade case of obviousness exists, in re Wertheim, 541 F.2d 257, 191 USPG 90 (CORA 1976); in re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Or. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%* white the claim was limited to “more than 5%." The court held that "about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); in re Geisler, 116 F.3d 1465, 1489-71, 43 USPG2d 1362, 1365-68 (Fed. Cir, 1997) (Gaim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”).
Regarding the target having a purity of 99.999% (Claim 1), Yamazaki et al. teach that a silicon target doped with P can have a purity of 99.999%. (Column 11 lines 48-50 - A 99.9999% or higher purity silicon target containing 1 ppm of phosphorus was used for the target.) Therefore it would be obvious to modify the silicon target of Kobayashi et al. with the teachings of Yamazaki et al. because it allows for depositing a TFT with certain electrical characteristics. (Example 3) 
Regarding the target diameter having a diameter of at least about 300 mm (Claim 1), Kagami et al. teach that a target can be produced from a single crystal pulling method and cut out Si lump as a target and using a cut-out Si masses as the Si target.  This cut out is considered to be a wafer.  (See Kagami et al. discussed above)  Iwasaki et al. teach that a wafer cut from a single crystal pulling method can have a diameter of greater than or equal to 200 mm.  In an example the wafer can be 300 mm.  (See Abstract; Machine translation Paragraph 0047 – 
After cutting Split ingot length: 400mm Minimum diameter of split ingot before cylindrical grinding: 302.2mm Maximum diameter of split ingot before cylindrical grinding: 306.0mm Diameter after cylindrical grinding step: 301.5mm Diameter after beveling step: Yield in the 300.0 mm cylindrical grinding process (*1): 98.0% Yield in the beveling process (*2): 99.0% Total yield in the peripheral grinding process (*3): 97.0% It can be seen that the total yield of the outer peripheral grinding step in the manufacturing process of the silicon wafer having a diameter of 300 mm by the method of the invention is 94% or more, and the loss due to the outer peripheral grinding is small.)
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the roughness is about 13.5 Angstroms with a standard deviation of about 1.5 Angstroms.
Regarding claim 3, Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) This range covers the claimed range of “about” 13.5 Angstroms with a standard deviation of “about” 1.5 Angstroms.
Therefore it would have been obvious to mirror treat a Si target as taught by Kobayashi et al.to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, in re Wertheim, 541 F.2d 257, 191 USPG 90 (OCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir, 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%‘ white the claim was limited to “more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1489-71, 43 USPQ2d 1362, 1365-68 (Fed. Qr. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms],’ The court stated that "by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.”). 

DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the roughness is about 13.472 Angstroms with a standard deviation of about 1.500 Angstroms.
Regarding claim 5, Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) This range covers the claimed range of “about” 13.5 Angstroms with a standard deviation of “about” 1.5 Angstroms.
Therefore it would have been obvious to mirror treat a Si target as taught by Kobayashi et al. to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976); In re Woodruff, 919 F,2d 1575, 18 USPQ2d 1934 (Fed. Qr. 1990) (The prior art taught carbon monoxide concentrations of "about 1- 5%" while the claim was limited to "more than 5%.“ The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler 16 F.3d 1485, 1469- 71, 43 USPG2d 1362, 1385-88 (Fed. Qr. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 

DEPENDENT CLAIM 7:
The difference not yet discussed is in combination with a Si film made by sputter coating of said target upon a substrate, said film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less.
Regarding in combination with a Si film made by sputter coating of said target upon a substrate, said film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less, the combination of Kobayashi et al. with Kagami et al., Tamura et al. and Yamazaki et al. teach a Si film formed by sputter coating on a substrate the film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less. Kagami et al. teach the film comprising Si. (Kagami et al. Paragraph 0034, 0035) Tamura et al. teach number of particles after a target is mirror treated. (See Fig. 4) Therefore the particle count of the formed film seems to be a characteristic that naturally flows from the target structure. The combination of applied art has the structure described in Applicant’s specification to yield the claimed particle count. It therefore would be inherent that the combined prior art should necessarily be capable of forming a film with the claimed particle count.
DEPENDENT CLAIM 6:
Regarding claim 6, Tamura et al. demonstrate that a mirror treated target has a particle count of 25. (See Fig. 4) Therefore, the particle count of the formed film seems to be a characteristic that naturally flows from the target structure. The combination of applied art has the structure described in Applicant’s specification to yield the claimed particle count. It therefore would be inherent that the combined prior art should necessarily be capable of forming a film with the claimed particle count.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kobayashi et al. by utilizing the features of Tamura et al. because it allows for supporting and cooling the target while producing a film with reduced quantity of particles during sputtering.
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein the diameter is between about 300 mm – 500 mm.
Regarding claim 18, Kagami et al. teach that a target can be produced from a single crystal pulling method and cut out Si lump as a target and using a cut-out Si masses as the Si target.  This cut out is considered to be a wafer.  (See Kagami et al. discussed above)  Iwasaki et al. teach that a wafer cut from a single crystal pulling method can have a diameter of greater than or equal to 200 mm. In an example the wafer can be 300 m or more.  300mm is between about 300 mm-500 mm since the meets and bounds of about could be interpreted to include 298mm etc.  (See Abstract; Machine translation Paragraph 0047 – 
After cutting Split ingot length: 400mm Minimum diameter of split ingot before cylindrical grinding: 302.2mm Maximum diameter of split ingot before cylindrical grinding: 306.0mm Diameter after cylindrical grinding step: 301.5mm Diameter after beveling step: Yield in the 300.0 mm cylindrical grinding process (*1): 98.0% Yield in the beveling process (*2): 99.0% Total yield in the peripheral grinding process (*3): 97.0% It can be seen that the total yield of the outer peripheral grinding step in the manufacturing process of the silicon wafer having a diameter of 300 mm by the method of the invention is 94% or more, and the loss due to the outer peripheral grinding is small.)


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Kagami et al., Tamura et al. and Yamazaki et al. as applied to claims 1, 3, 5, 6, 7, 18 above, and further in view of Johnson et al. (U.S. Pat. 6,774,009).
DEPENDENT CLAIM 2:
The difference not yet discussed is using a Mo backing plate.
Regarding claim 2, Johnson et al. teach utilizing a Mo backing plate for a silicon target that is ground and polished. (Column 5 lines 17-69; Column 6 lines 1-11; Column 6 lines 29-39; especially column 5 line 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnson et al. because it allows for supporting the silicon target.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
In response to the argument that since Kobayashi et al. invention was filed in 1987 one of ordinary skill in the art would not be able to contemplate or make a target having a 300 mm diameter, it is argued that the combination of Kagami et al. and Iwasaki et al. teach forming a target of 300 mm by utilizing a single crystal pulling method.  The teachings of the references as whole must be considered prior the filing date of Applicant’s invention in order to arrive at a conclusion of obviousness.  Furthermore, in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to the argument that Tamura et al.’s teachings cannot arrive at the claimed surface roughness because Tamura et al.’s teachings date to 1997, it is argued that Tamura et al.’s roughness overlaps Applicant’s claimed range and Tamura et al. would therefore teach the claimed subject matter.
In response to the argument that applying that the titanium target finishing treatment would not translate to a silicon target, it is argued that the same roughening method is being utilized and that Tamura et al. contemplate utilizing other materials other than Ti for their process.
In response to the argument that the roughness of 100 angstroms or less does not teach the roughness of 15 angstroms or less, it is argued that Tamura et al.’s roughness overlaps Applicant’s claimed range and Tamura et al. would therefore teach the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 19, 2022